Mr. President, permit me to congratulate you on your unanimous election to the presidency of the General Assembly. You have the distinction of being the youngest person ever to occupy that august position. Your youth is, however, a deceptive quality, for you have enormous experience both in the world of diplomacy and in the field of battle. You were a valiant soldier in Algeria's armed struggle for independence. You have been the Foreign Minister of Algeria for more than 10 years. You have also played an important role in the leadership of the group of non-aligned States.
50.	I should also like to pay a deserved tribute to Mr. Benites, who has earned our respect for the efficient and impartial way in which he presided over the twenty-eighth session and the sixth special session of the General Assembly.
51.	My delegation would also like to extend its welcome and good wishes to the three new Member States: Bangladesh, Grenada and Guinea-Bissau.
52.	I should also like to pay a special tribute to the Secretary-General, Mr. Waldheim, for the manner in which he has discharged his onerous duties during the past twelve months. I should like to single out two examples of his positive contributions to the cause of international peace and security. In the case of the Middle East, we all owe him a debt of gratitude for the efficiency and speed with which he organized the United Nations Emergency Force. The Force has played a crucial role in enforcing the cease-fire agreement and the subsequent disengagement agreements. In the case of Cyprus, Mr. Waldheim has also played an important role in bringing about a cease-fire between the belligerents and in the field of humanitarian relief to the more than 200,000 persons who have been displaced by the fighting. The decision of the Secretary-General to order UNFICYP to take over the airport at Nicosia, in order to prevent it from becoming a point of contention between the two opposing force was a good example of his initiative and for courage.
53.	It would appear, to judge by a number of speeches made at this session of the General Assembly and the reactions to them, that we may be moving away from a long era of political and military confrontations, which for three decades provided the major issues of international relations, to one of economic confrontation. True, what we have heard so far are only the distant rumbles of an approaching storm, but whether it will gather force and break over us or mercifully pass away will depend on the measure of rationality we bring to bear on our mounting economic problems.
54.	We should, however, first recognize that the potentialities for economic confrontation undoubtedly exist. Even our overriding preoccupations with problems of decolonization and cold-war commitments during the past three decades did not prevent economic conflicts obtruding from time to time, though for the most part these were treated as tedious distractions from the more pressing political and military issues.
55.	Up to early this year the great industrial Powers, which, until recently, between them accounted for some 70 per cent of the world's income, were supremely confident that they had their economic problems licked into good shape. They sincerely believed that they had established an international economic order capable of indefinite expansion and of providing them with unlimited affluence. A whole new branch of learning called "growth economics" provided the ideology to sustain this optimistic vision of the future.
56.	The newly independent countries of the third world, too, had their own grand fallacy. It had for long been their contention that the injustices and poverty which afflicted them were wholly attributable to imperialism and that, therefore, once foreign rule was ended, they would automatically enter an era of plenty and fair shares for all.
57.	There were, however, those who questioned whether either of those optimisms was justified and whether rich and poor nations were wise in assigning a low priority to economic problems. They questioned the prevailing conviction that some 138 sovereign States could best promote world prosperity simply by developing strong, independent national economies. They questioned the belief that purely national solutions could overcome domestic economic difficulties.
58.	Even as late as last year confidence in the essential soundness of the international economic order was as firm as ever. Such doubts and fears as may have momentarily crept in were dispelled by the unexpected boom of the years 1971 to 1973. It confirmed the prevailing belief that the international economic system had an infinite capacity for self- correction.
59.	Today, however, there is a growing feeling that the ups and downs of the world economy are not temporary lapses but symptoms of the gradual breakdown of the economic order put together some three decades ago at Bretton Woods. It is now becoming increasingly clear that unless the Bretton Woods system is replaced by another which more fully accords with the economic realities of today, the next three decades could well be given over to bitter and destructive economic confrontations. Nothing short of a fundamental re-evaluation of the world's economic problems will redeem mankind from distress and upheavals far more universal and more violent than anything we have seen hitherto.
60.	All this is not mere rhetoric. The first casualties of the breakdown of the old economic order have already appeared. Many of us do not find it incongruous at all that in this age of affluence and high technology we should be able to start our breakfast every day with a cursory glance at news of thousands of people dying of starvation. Many knowledgeable experts state that the age of famines has returned but this time on a world-wide scale. Only a few days ago the Secretary- General drew our attention to the fact that today some 32 countries are running out of food and facing economic collapse. Another estimate by Dr. Norman Borlaug, the Nobel Prize-winning American scientist, states that something like 50 million people will die of starvation this year a larger number than the populations of many countries represented in this Assembly. The actual figure is, of course, open to dispute but what is not in dispute is that millions will die and there is apparently very little the nations of the world, victims of outmoded economic doctrines, can do to save but a fraction of the doomed millions. And there is very little that this Assembly can do to offer these 50 millions any ray of hope, by our speeches or by our actions.
61.	This is because, it is claimed, the vast food surpluses of the 1950s and 1960s may not return for a long time those days are over, so the experts tell us. A major contributing factor one of the major factors is that today's population is increasing faster than we can provide food by some 70 million people a year. Even if there were to be a more equitable distribution of the world's food resources, starvation or near-starvation will still be the lot of millions of people. The claim that modern science and technology can cope with an indefinite population increase is, in my view, cruel, wishful thinking. Generous though nature has been, it has not provided us with infinite resources. There are definable limits to the amount of food that this planet can provide. We have already reached a point where the economic cost of extracting additional food is increasing, partly because of higher production costs. I am told that in the United States, where farming is perhaps the most efficient and most technologically advanced, it has been found that it is more expensive to raise yields from 90 to 100 bushels per acre than from 50 to 60 bushels per acre. Any additional increase in grain yield must cost more.
62.	The population problem is more crucial to developing countries than to developed countries and the formers ability to cope rationally with population growth will determine whether they make it into the twenty-first century as free, viable and prosperous States or remain festering, disintegrating areas of despair and violent unrest. It is no accident that famine today stalks and claims its victims only in developing countries. Because those countries have done very little to successfully regulate population growth and that means regulating population to resources nature therefore seeks to restore the balance and to be the corrective force, as it has done in ages past, by resorting to famine, pestilence and war. These have traditionally been nature's cures for overpopulation.
63.	In the likely event of the world sliding into an indefinite period of economic confrontation, the in-ability of third-world countries to control population growth will make them particularly vulnerable. Countries with large surpluses of grain for export are limited to a few rich and developed countries like the United States, Australia and Canada. Hitherto, and for many years, these countries have mitigated acute food problems in developing countries through food aid under various programs. But it would be optimistic to hope that they will continue to shoulder the whole burden of feeding the ever-increasing hungry peoples of the world.
64.	It is my submission that, in an era of unbridled economic confrontation, food could become a weapon, especially if other commodities, too, are converted into weapons in an economic war. It may well be that threats to use food and other commodities as weapons in an economic war may at the moment be nothing more than rhetoric born out of exasperation. But if rhetoric is indulged in often enough and economic frustrations mount, then the temptation to translate it into reality might prove irresistible. And we should remind ourselves that the most devastating of all commodity weapons would be food and the most vulnerable would be countries with large populations and poor food resources.
65.	I hope that the recent use of oil as a weapon against industrial countries will not be cited as a precedent for the conversion of other commodities whether raw materials or industrial products into weapons in an economic war. The reasons which led oil-producing countries to use oil as a weapon were not altogether invalid or immoral. In a way, the wealthy industrial countries forced the decision. For three decades commodity producers, including* oil producers, pleaded with industrial nations to pay more equitable prices for their raw materials. The raw- material producers pointed out, quite justifiably, that year after year for the last 30 years they had been trading on less favorable terms against increasingly expensive manufactured products. The consequence was that poor countries were, to some extent, subsidizing affluence in the wealthy countries. The wealthy nations for their part listened to these appeals with great sympathy and dutifully expressed amazement and concern over what was called the widening gap between rich and poor nations and that was about as far as they were prepared to go. Three decades of pleading did not move the rich nations simply because the poor nations so the rich nations were convinced had no leverage more persuasive than verbal and moral exhortations.
66.	Anyone rereading the proceedings of the various meetings of UNCTAD would come away with the strong impression that industrial nations had accepted the kind of Calvinistic doctrine that God has already selected for all time the nations that were to be rich and those doomed to be poor and that any action by man to reverse this judgment would be blasphemy.
67.	Whatever our other reservations on the use of oil as a weapon, there is no denying the fact that its users managed to get the industrial countries to grant what gentlemanly arguments failed to elicit. It would be understandable if other raw-material-producing countries, whose pleas for equitable prices still go unheeded, should ponder hopefully over the possibilities of forging similar weapons to enhance their bargaining position.
68.	However, in my view, the use of commodities as weapons in an economic war would be a disastrous course for the countries concerned and for the world economy. What I should like to do is to draw the attention of the wealthy, industrial countries to the growing economic frustration of developing countries over the failure of the former to deal equitably with those that produce raw materials. Equally, the producers of raw materials must be conscious of the fact that prices must bear some rational relationship to what the international economic system is capable of supporting.
69.	True, many of the economic difficulties en-countered by developing countries can be attributed to sins of omission and commission on their part. But what is equally undeniable is that the policies of industrial nations, short of their pious platitudes, are basically designed to make rich countries richer and poor countries poorer. As far as I know, no industrial nation has come forward with any systematic policy or plan deliberately to bridge the widening economic gap between it and the poor nations, however much it may deplore that gap in theory. This may be because the industrial countries feel that, except for the oil- producing countries, primary producers have no leverage against them.
70.	In my view, such complacency is both shortsighted and unwise and shows an abysmal and dangerous ignorance of the international economic system. It is my contention that, even if poor countries do not have the necessary leverage, such leverage is being applied against all of us by the new kind of international economic system which has today come to maturity. This new system which envelops us all can function smoothly only if the wealth of the world is more rationally distributed. All national economies, even the most powerful and the most dynamic, can survive and flourish only by coming to terms with the international economic system that today is the foundation on which national economies rest. Basic to this system is the acceptance of the interdependence of nations, not as a pious aspiration or piece of rhetoric but as a cold reality. The smooth functioning of this global system today depends on some 138 national units working in a co-ordinated fashion for the common good. If the international economy can be compared to a chain made up of 138 sovereign nations, then, I submit, the economy cannot be stronger than its weakest link.
71.	It was the fact of the economic interdependence of nations which made it possible for the handful of relatively underdeveloped oil-producing countries to throw th? world economy, and in particular the powerful industrial countries, into disarray. This economic interdependence has grown without our noticing it or even planning it over the past 30 years. Despite intense economic nationalism, nation States have been drawn willy-nilly into a complex network of economic relations world-wide in scope. All but the most primitive of national economies develop and grow more and more through international trade, international exchange. The present crisis into which we are drifting stems largely from the reluctance of national economies to come to terms with the imperatives of the international economic system.
72.	That, I believe, is why the present economic crisis into which we are moving is qualitatively different from the great depression of 1929. We cannot hope to get out of this crisis by short-term national solutions founded on a spirit of beggar-my-neighbor. That is why so far the application of remedies tried out in 1929 and in the 1930s is not only proving to be ineffective but appears to be exacerbating matters.
73.	What distinguishes this crisis from the earlier one is that it is far more international in scope, involving not, as in the past, a handful of imperial units and a few industrial Powers but some 138 sovereign nations. Since all nations are struggling with inflationary problems, it is clear that we are dealing in fact with a world economic problem. The more we seek to cope with a world problem and a world system in national terms, the worse becomes the crisis, the sharper the conflict between nations, the more inevitable an economic crash.
74.	However, given the reality of interdependent economies, the clearer should become the futility of economic confrontations. The use of commodity weapons to hurt foes would be an irrational response simply because it would, in the long run, hurt everyone foe, friend and eventually the user himself. Like the atom bomb, such a weapon, in an economically interdependent world, would not distinguish between the innocent and the guilty, between the rich and the poor, between the weak and the strong. But if, for want of imagination and courage, we should blunder into economic confrontation, then the first victims must be the weak developing countries. This is already the case. They do not have the resources to stand up to the strains of what must be a long and bitter economic confrontation. Eventually, all nations will be drawn into the struggle. The devastation will be great and only a few battered countries will emerge the nominal victors.
75.	That is why it is imperative that we cease trying to put the blame for the approaching economic crisis on this or that country or on the specific action of any one of them. That is the surest road to economic confrontation which, once begun, cannot be halted or reversed.
76.	The fault lies with all those who refuse to face the fact that, unless national economies are made more responsive to the imperatives of an international economy, we must continue to flounder hopelessly. If the crisis should persist and worsen, then there is a strong probability that desperation and fear of an inevitable economic collapse could, as in ages past, drive nations to seek the most dangerous and hopeless of all remedies: military confrontation.
